Title: To James Madison from George W. Erving, 1 September 1804 (Abstract)
From: Erving, George W.
To: Madison, James


1 September 1804, London. No. 41. “I have the honor herewith to transmit a complete report of my transactions as Agent for the relief & protection of seamen from the 11th. of March 1803 when the impressments began here previous to the declaration of the present War between Great Britain & France, up to this date; a Period of about 18 Months. I have endeavoured to make this document as exact as the nature of the business will allow, and have annexed to it a summary in which you will observe at one view how far my applications to this Government for the Discharge of our men have succeeded; and in Cases where they have failed the several Causes of detention.”
